DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the positioning means" in Line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the positioning means” is being interpreted as ‘the positioning elements.
Claim 12 recites the limitation "the channel" in.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the channel” is being interpreted as ‘the channel opening’.
The remaining Claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks 5,692,873.
In Re Claim 1, as best understood, Weeks teaches a positioning system for positioning a plate handling device relative to a plate of a given shape, said handling device having a securing face to be secured to a 5 face of the plate, said system comprising:								a tray (21) comprising a first face (bottom of 21, Fig. 3) and a second face (Top of 21, Fig. 3), the second face being to face at least partly a face of the plate (11),						a Support (29) supporting the tray,							positioning elements (23) for positioning the plate relative to the tray, said			positioning elements being carried by the second face of the tray, (See Fig. 1)			a housing (33) for mounting the handling device (16) in the tray, so that said face for securing the handling device is oriented to the side of the second face of the tray, the position of the housing relative to the positioning means ensuring positioning of the handling device relative to the plate, said housing opening into an external contour of the tray so as to allow the handling device to be placed in the housing and the handling device to be removed from the housing. (See Fig. 1) 
In Re Claim 4, Weeks teaches wherein the tray comprises an opening defining the housing for the handling device, the opening having edges configured to abut against the handling device. (top edge of opening in Fig. 3 abuts against bottom edge of 16)
In Re Claim 9, Weeks teaches a handling device comprising a body (32), a head fitted (Top of 16, Fig. 3) with a securing face, the head being configured so that the securing face is oriented to the side of the second face of the tray (See Fig. 3) and the body is on the other side of the tray relative to the securing face. (See Fig. 3) 
In Re Claim 11, Weeks teaches wherein the handling device comprises at least one channel opening (24) into the securing face and connected to a low pressure source. (See Fig. 3) (Column 4, Lines 26-37). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Rangarajan et al. 2020/0043756.
In Re Claims 2 and 3, Weeks teaches the system of Claim 1 as discussed above.
Weeks does not teach wherein the positioning elements are configured to contact an external contour of the plate so as to form a translational abutment for the plate in a plane parallel to that of the second face of the tray or in a same plane as that of the second face of the tray.
However, Rangarajan et al. teach wherein the positioning elements (315, 311) are configured to contact an external contour of the plate (151) so as to form a translational abutment for the plate in a plane parallel to that of the second face of the tray or in a same plane as that of the second face of the tray; (See Fig. 9D) and 												wherein the positioning elements comprise at least three pins (See Fig. 9D) protruding from the second face of the tray and disposed relative to each other so as to delimit the external contour of the plate between them; (See Fig. 9D) 
It would have been obvious to one having skill in the art at the time the invention was filed to use positioning elements that are configured to contact an external contour of the plate into the system of Weeks as taught by Raaijmakers in order to protect the plates from damage.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Raaijmakers et al. 6,293,749.
In Re Claims 5-7, Weeks teaches the system of Claim 1 as discussed above.
Weeks does not teach wherein the tray includes immobilizing means for immobilizing the handling device in the plane of the tray; and wherein the tray comprises an opening defining the housing for the handling device, the opening having edges configured to abut against the handling device and wherein the immobilizing means include a groove in the edges of the opening.
However, Raaijmakers et al. teach wherein the tray includes immobilizing means (156) for immobilizing the handling device in the plane of the tray; and wherein the tray comprises an opening (269) defining the housing for the handling device, the opening having edges configured to abut against the handling device and wherein the immobilizing means include a groove (grooves around 264) in the edges of the opening; and wherein the pins are removable to allow cleaning thereof.  (Pins 160, Fig. 4a are removable)
It would have been obvious to one having skill in the art at the time the invention was filed to add immobilizing means to the system of Weeks as taught by Raaijmakers in order to protect the plates from damage.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Chun et al. 6,191,053
In Re Claim 8, Weeks teaches the system of Claim 1 as discussed above.
Weeks does not teach wherein at least the positioning elements of the system are of polytetrafluoroethylene.
However, Chun et al. teach wherein at least the positioning elements (138, Fig. 12-13) are polytetrafluoroethylene. (Column 7, Lines 5-10)
It would have been obvious to one having skill in the art at the time the invention was filed to use positioning elements polytetrafluoroethylene in the system of Weeks as taught by Chun et al. in order to protect the plates from damage.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Kitamura 5,145,048
In Re Claim 10, Weeks teaches the system of Claim 9 as discussed above.
Weeks does not teach wherein the head of the handling device has dimensions greater than the transverse dimension of the housing, and wherein the head is connected to the body through a joining portion with transverse dimensions less than the transverse dimension of the housing, such that the head can rest on the second face of the tray and the joining portion can slide within the housing.
However, Weeks teaches wherein the head (29) of the handling device has dimensions greater than the transverse dimension of the housing (51), and wherein the head is connected to the body through a joining portion (28) with transverse dimensions less than the transverse dimension of the housing, such that the head can rest on the second face of the tray (on top of 29, Fig. 4) and the joining portion can slide within the housing. (See Fig. 4)
It would have been obvious to one having skill in the art at the time the invention was filed to use a handling device where the head has greater dimensions than the transverse dimension of the housing and wherein the head is connected to the body through a joining portion with transverse dimension less than the transverse dimension of the body in the system of Weeks as taught by Kitmura in order to mate the handling device with the tray.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Volz et al. 2017/0219504.
In Re Claim 12, as best understood, Weeks teaches the system of Claim 11 as discussed above.
Weeks does not teach wherein the securing face comprises grooves connected to the channel. 
However, Volz teaches wherein the securing face (18) comprises grooves (37, 38, 39, 40, 41, Fig. 6) connected to the channel (Fig. 7).
It would have been obvious to one having skill in the art at the time the invention was filed to use a securing face comprising grooves connected to a channel in the system of Weeks as taught by Volz et al. in order to prevent material from slipping and causing damage.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks.
In Re Claim 14, Weeks teaches a handling assembly according to Claim 9.  However, Weeks does not teach two handling assemblies according to Claim 9.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a handling assembly in order to increase throughput of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks and in view of Davis et al. 4,842,680.
In Re Claim 15, Weeks teaches the system of Claim 14 as discussed above.
Weeks does not teach wherein the system is configured to assemble two disc-shaped plates each comprising a flat or a notch on its contour, the positioning elements of at least positioning system being such that they fix the location of the flat or the notch on the tray.
However, Davis et al. teach wherein the system is configured to assemble two disc-shaped plates (48) each comprising a flat or a notch on its contour, (Fig. 3) the positioning elements (50), of at least positioning system being such that they fix the location of the flat or the notch on the tray. (See Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use disc-shaped plates comprising a flat or notch and positioning element such that they fix the location of the flat or the notch of the tray in the system of Weeks as taught by Davis et al. in order to position the wafer.
Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Miya et al., Anderson et al. and Osburn et al. teach a plate handling device and a tray wherein the tray supports a plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652